PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/052,016
Filing Date: 24 February 2016
Appellant(s): Gladman et al.



__________________
Craig W. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 December 2020 appealing from the Office Action mailed 24 June 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 18 and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2: of record: cited in IDS of 2/4/16) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record).
Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 18, namely 0.2M. In addition to this, from the results disclosed in Examples 8 and 9 and Table 4 of Hung et al (page 21, lines 5-17) which discloses chitosan having an endotoxin concentration of less than 50ey/g (as in claim 18), one of ordinary skill in the art will recognize that a longer contact time of the chitosan with alkali solution reduces the endotoxin level further. Therefore, there is suggestion to use lower concentration of the alkali and also extend the time of contact with the alkali in order to obtain a low endotoxin chitosan as in instant claim 18.
low endotoxin alkali chitosan which has an endotoxin level of <30 EU/g (as in claim 18), which is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1; part of the limitations of the instant claims). Gislason et al teaches obtaining a neutral low endotoxin chitosan (page 12, lines 45-49; as in claims 44 and 50). Therefore, the low endotoxin chitosan of Hung et al can also be converted into a neutral low endotoxin chitosan as in instant claims 44 and 50. Chitosan is a weak base and can form salts with acids (page 1, lines 24-25). This renders obvious the formation of a salt via reaction of the low endotoxin chitosan with an acid as in claims 45-46, 48, 50 and claim 51. In the footnote at line 30, Gislason teaches that the ratio of dry matter to alkali can be in the range of 1:3 to 1:100. Even though this ratio is with respect to chitin and alkali, one of ordinary skill in the art will recognize that the same ratio range of chitosan to alkali can be used in the method of Hung et al to make low endotoxin chitosan with a reasonable expectation of success since Gislason’s method also results in low endotoxin chitosan (limitation of claim 49; Gislason deacetylates the alkali chitin further to get low endotoxin chitosan).
From the teachings of Hung et al it would be obvious to the artisan that low endotoxin chitosan can also be produced by contacting chitosan with a lower concentration of the base for an extended period of time. The method for determining the endotoxin level is also known in the art. 
Baker teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8; limitation of claim 47) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). Baker also further teaches that there is a need for inexpensive methods to make and maintain high molecular weight, ultra-pure chitosan. It is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a hemostatic wound dressing comprising a low endotoxin chitosan as taught by Baker et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make low endotoxin chitosan via contact of chitosan with an alkali solution having a concentration of from 0.01M to 0.2M for 12 hours (as in claim 18 and 49), and also make the chitosans as in instant claims 44-48, 50  and 51 since an analogous method involving contacting chitosan with a base having a concentration close to the instant range and making other derivatives as instantly claimed using the low endotoxin chitosan are known in the art. 

It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).
 (3) Response to Arguments
	Appellants have traversed the rejection under 35 USC 103 arguing that:
	The Examiner is erroneous to conclude that the skilled artisan would have arrived at the recited NaOH concentration range because appellants have provided evidence of criticality of the claimed NaOH concentration. The skilled artisan upon considering Hung at the time of the claimed invention would have understood that contacting chitosan with 0.025M NaOH would not significantly reduce the endotoxin levels and thus would not have found any motivation to lower the concentration and extend the contact time. The reliance on Gislason is incorrect and reliance on Baker is erroneous since Baker teaches away from adjusting the reaction conditions.
	Appellants submit that the test data demonstrates a significant decrease in the haemostatic ability of a chitosan salt haemostat when increasing NaOH concentration from 0.2M to 0.25M in 
	Hung teaches that the adjustment of pH along with the presence of a surfactant did not have an effect on the concentration of endotoxin detected. The artisan would have understood that the only reason for endotoxin reduction in Example 7 is the increased contact time and the presence of the surfactant. In Example 3c, in which contact time with alkali was for 60 hours, did not show any increase in endotoxin reduction compared to Example 9, which was contacted for 6 hours, then there is no reasonable expectation that extending the contact time above 6 hours would reduce endotoxin level further. 
	Gislason teaches the use of an alkali concentration range of 5 to 90% which corresponds to a range of 1.25M-22.5M. This well above the claimed range. This teaches the artisan that low alkali concentrations are not suitable.
Baker teaches the use of an alkali concentration range of 0.01M to 4M and contact time of 45 minutes to 4 hours with longer processing times producing a lower molecular weight end product. Temperature variations have a more dramatic effect on molecular weight and temperature is the more important variable for preserving molecular weight. Baker also teaches OC are not effective (page 17). For the reasons set forth above withdrawal of the rejection is requested.
Appellant’s arguments have been considered but are not found to be persuasive.
Gislason et al teaches low endotoxin alkali chitosan having an endotoxin level of <30 EU/g. It is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1).The contact with alkali is for 43 hours. The contact with alkali is done at low temperature. From this teaching of Gislason one of ordinary skill in the art will recognize that contact of the alkali alone with chitosan reduces the endotoxin level. Therefore, the artisan, looking at Hung’s process will understand that the surfactant is not needed for reduction in endotoxin level. Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 18, namely 0.2M. From these two teachings, there is a reasonable expectation of success that contacting chitosan with an alkali having a concentration in the claimed range will also reduce the endotoxin level. Hung also suggests adjusting the time of contact.
Baker, drawn to chitosan having low endotoxin concentrations, teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible. According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of 
Examples 3c and Example 9 of Hung show the effect of a 1M alkali on endotoxin level for a contact time of 60 hours and 6 hours. One of ordinary skill in the art, on looking at the results in these two examples will conclude that it is enough if the chitosan is contacted with the 1M alkali for 6 hours for reducing the endotoxin to a low level. The artisan will not conclude that for a lower concentration of the alkali there is no need to extend the contact time for more than 6 hours.
Hung teaches that the alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 18, namely 0.2M. Baker also 
Gislason has been cited for its suggestion of obtaining neutral low endotoxin chitosan and other limitations. One of ordinary skill in the art will not take the suggestion of using high concentration of the alkali as in Gislason since Baker teaches that such high concentrations degrade chitosan.
At page 17, Baker teaches that the preferred concentration of the base in its process is 1M and for this concentration of base (same as alkali), the contact time is 45 minutes to 4 hours at a temperature between 60o to 100oC. It is known in the art that higher temperature causes degradation of chitosan. Both Hung and Gislason show that contact of chitosan with alkali alone at lower temperature also reduces the endotoxin level. Hung and Baker also suggest the use of a lower concentration of alkali. Therefore, one of ordinary skill in the art will use low concentrations of the alkali (including the claimed concentration range) and also look at the time of contact that is needed in order to make alkali chitosan with low endotoxin level. Suggestion to use lower alkali concentration and adjustment of contact time is clearly there in the combined teachings of the prior art.
For the above reasons it is believed that the rejection should be sustained.

Appellants have traversed the rejection under non-statutory obviousness-type double patenting arguing that:
	In light of the above arguments advanced for the obviousness rejection, the instant claims are patentably distinct from the references cited by the Examiner thereby rendering the obviousness-type double patenting rejection moot. If the Board disagrees, these are provisional 

Response to Appellant’s Arguments Regarding Obviousness-type Double Patenting
Appellant’s arguments traversing the obviousness-type double patenting rejection of record has been considered but are not found to be persuasive. For the reasons advanced by the Examiner above for maintaining the obviousness rejection of record, it is believed that for the same reasons the rejection under obviousness-type double patenting should also be sustained.

	Respectfully submitted,
	/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.